Name: Commission Regulation (EC) NoÃ 830/2006 of 2 June 2006 amending Regulation (EC) NoÃ 1342/2003 as regards imports of cereals and rice
 Type: Regulation
 Subject Matter: international trade;  plant product;  tariff policy
 Date Published: nan

 3.6.2006 EN Official Journal of the European Union L 150/3 COMMISSION REGULATION (EC) No 830/2006 of 2 June 2006 amending Regulation (EC) No 1342/2003 as regards imports of cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular the second paragraph of Article 24 thereof, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (2), and in particular Article 25(2) thereof, Whereas: (1) Council Regulation (EC) No 2007/2000 (3), which has introduced exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process, admits cereals and rice originating in Albania, Bosnia and Herzegovina and in the customs territories of Montenegro, Serbia or Kosovo for import into the Community without quantitative restrictions and with exemption from customs duties. (2) Article 16 of Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (4) provides for the communication by the Member States to the Commission of requests for import or export licences. In these communications, the indication of the origin is not required for cereals other than common wheat. (3) In order to provide for a close follow-up of cereals and rice imports the Member States should communicate the origins indicated on the import licences for all cereals and rice. (4) Regulation (EC) No 1342/2003 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for cereals, HAS ADOPTED THIS REGULATION: Article 1 In Article 16 of Regulation (EC) No 1342/2003, the paragraph 2 is replaced by the following: 2. With regard to import licences issued, each day the Member States shall forward the quantities covered by licences by origin and product code and, in the case of common wheat, by quality grade. The origin shall also be indicated in the notifications of import licences for rice. Article 2 This Regulation shall enter into force on 1 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 270, 21.10.2003, p. 96. Regulation as amended by Regulation (EC) No 247/2006 (OJ L 42, 14.2.2006, p. 1). (3) OJ L 240, 23.9.2000, p. 1. Regulation as last amended by Regulation (EC) No 1946/2005 (OJ L 312, 29.11.2005, p. 1). (4) OJ L 189, 29.7.2003, p. 12. Regulation as last amended by Regulation (EC) No 1092/2004 (OJ L 209, 11.6.2004, p. 9).